Citation Nr: 1829450	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  14-29 123A	)	DATE
	)
	)

THE ISSUES

1.  Entitlement to an increased evaluation for migraine headaches, currently rated at 30 percent.

2.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder (claimed as bipolar/anxiety disorder).

3.  Entitlement to an increased evaluation for minimal medial compartment degenerative arthritis, right knee with retropatellar pain syndrome, rated 10 percent.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to April 2005 in the U.S. Air Force, with a primary specialty of Communications Computer Systems Control technician. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

On his August 2014 VA Form 9, the Veteran requested a hearing.  In January 2017, the Veteran withdrew the hearing request.  

The issues of increased evaluation for the right knee and TDIU are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's migraine headaches are manifested by frequent attacks (from one to four per week), approximately half of which are prostrating, but not productive of severe economic inadaptability.

2. An acquired psychiatric disability (bipolar disorder) is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for migraine headaches have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 4.1, 4.3, 4.124a; Diagnostic Code 8100 (2017).  

2. An acquired psychiatric disability is the result of service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Migraine Headaches

The Veteran contends his migraine headaches are entitled to a higher rating than the current 30 percent.

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, with the following ratings.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.

The rating criteria do not define "prostrating" nor has the U.S. Court of Appeals for Veterans Claims.  By way of reference, a definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Analysis

VA treatment records in January 2011 note the Veteran had migraine headaches 1-2 times a week.  Treatment records afterward mention a history of headaches or migraines, but no duration or severity.

The Veteran had a VA examination in March 2011.  The Veteran reported his headaches have been stable over the years.  Symptoms were headaches worsened by light and noise.  The examiner reported that the Veteran had, over the last twelve months, experienced weekly headaches with "[l]ess than half of the attacks being prostrating."  Duration was listed as "hours."  He was treated with medication, specifically ASA 650 MG.  Physical examination showed normal mental status, normal fundoscopic examination, and normal cerebellar examination.  All the cranial nerves were intact.  There was no evidence of chorea.  There were no carotid bruits.  The VA examiner diagnosed headaches and stated that they have caused work absenteeism and the Veteran had been assigned different work duties.  Occupational effects were "[d]ecreased concentration, difficulty following instructions, lack of stamina, weakness or fatigue, [and] [p]ain."  Effects on daily activities were listed as "[V]et[eran] has problems working with headaches, sometimes leaves work to be left in dark, quiet room."

The Veteran submitted a statement in September 2016 reporting his headaches were "extremely painful" and  "incapacitating" which render him "completely unable to complete any assigned tasks I may have been working on and made completion of my duties extremely difficult."  He avoided bright lights, flash photography, and chocolate, as they triggered "prostrating headaches."  He reported worsening headaches after service, to the point where his headaches were "severe" and occurred approximately four times a week, with "incapacitating attacks occurring twice a month."  These attacks required him to lie down in bed with the lights off and with the air conditioning on high.  He stated he has "lost many jobs" over the course of his career due to headaches which described as "extremely prostrating." 

An October 2016 application for TDIU notes the Veteran has had a series of jobs with listed time loss of two days a week.  The Veteran describes his work as making accommodations for him, including being allowed to leave early, call out, and that he can alter his workload due to migraines. 

A private opinion was submitted and is dated in November 2016, written by a psychiatrist, Dr. P. L., who reviewed the file and spoke to the Veteran by phone.  The medical opinion stated the Veteran had "frequency of 3 per week and often headaches prevented him from working, on average of at least one per week."  The private medical opinion referenced that the Veteran's VA examination stated the Veteran had weekly headaches, three week, at least half of which were "severe headaches causing nausea and vomiting and [the Veteran] could not function."  The psychiatrist noted that the Veteran was at one point homeless, because of his "severe migraine headache syndrome and bipolar disorder."  He attempted to go to school, but could not sustain steady attendance.  The Veteran also "was unable to maintain steady employment because he was unable to work with his headaches" and that a history of "at least 3 migraine headaches a week, with at least one preventing him from working" and that the Veteran should be given a 50 percent criteria.

The Board notes that there have been no signs of worsening headaches since the last examination.  The VA opinion, the Veteran's statements, and the private opinion all noted headaches on a weekly basis, although these seem to vary slightly, frequency given successively as one to two a week, "weekly" (i.e., once a week), four times a week, and then three times a week.  As the number of weekly headaches is irrelevant for the 50 percent rating, as the only concern is whether the headaches are either "characteristic prostrating attacks occurring on an average of once a month" (30 percent) or "very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability" (50 percent).  The Veteran's frequency of prostrating attacks has stayed steady at about two a month (i.e., half of the weekly headaches) in both the VA examination and the submitted Veteran's statement.  The private opinion stated headaches prevented the Veteran from working once a week, but did not say if they were prostrating weekly.  Therefore, a staged rating is not warranted at this time.

The regulation essentially requires four things: the headaches are (1) very frequent, (2) completely prostrating, (3) prolonged, and (4) productive of severe economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).  "Economic inadaptability" suggests something less than being unable to work, but also more than frequent ("very frequent").  Id.  Additionally, migraine headaches could not "adapted" for, as this is the meaning of "inadaptability."

The Veteran is competent to report pain (i.e. headaches), frequency, and duration, and other alike lay observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered his competent reports contained in the VA and private opinions and treatment records and the statements submitted by the Veteran.  Here, the evidence does supports a finding that prostrating attacks occur more than once a month on average.  The Veteran made competent, credible, and probative statements that they are "severe," "extreme," and "incapacitating" on average of somewhere around two to four times a month.  

As to whether his migraines are "very frequent and completely prostrating and prolonged . . . as to produce severe economic inadaptability," it is clear they are not.  To the extent the private opinion recycles the language of the regulation as a finding, it is not dispositive, and the Board considers the rationale (i.e., the frequency and intensity of the headaches).  The Board finds that at no time during the period on appeal does the Veterans headache disability warrant a 50 percent rating, as the Veteran continues to work full time and reportedly only misses two days of work monthly.  

The VA examiner, the Veteran, and the private opinion all note the Veteran had prostrating headaches at least twice a month and perhaps as many as four times a month (every week). The evidence shows that the Veteran has headaches which, while prostrating, were not so completely prostrating as to cause severe economic inadaptability.  The Veteran indicated that sometimes he had to leave work early or call out.  The evidence does not show that the severity and duration of his headaches was such that they were prolonged enough that he had to leave work on a very frequent basis.  The Board acknowledges that this is partly because his work accommodates his migraine headache disability.  However, this simply suggests that he can work a fulltime job with the proper accomodation and therefore the headaches are not as frequent and prolonged as "to produce severe economic inadaptability."  The Board does not find that the availability of appropriate accomodations consistent with the Veterans duties and skills is necessarily equivalent to "sheltered employment."  In his October 2016 application for a TDIU, reported  substantially gainful compensation that indicates his disability was adaptable to circumstances and did not represent severe econcomic inadaptability.   

The current 30 percent rating contemplates the Veteran's current symptoms, including those outlined above.  Consequently, a rating in excess of 30 percent is not warranted.  

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acquired Psychiatric Disorder

The Veteran has bipolar disorder, first assessed as "bipolar/depression" in VA treatment records in December 2010 and bipolar disorder, NOS in the March 2011 VA examination.  The remaining question is whether bipolar disorder is due to service.

The Veteran's enlistment April 2000 Report of Medical History noted "no" to "Depression or excessive worry."  An Applicant Medical Prescreening Form for medical history noted "no" for all categories.  He was found physically qualified for service after examination, which was unremarkable for abnormalities.

Service records are negative for treatment for any psychiatric issues.  In a March 2003 service medical record , the Veteran "no" for "bothered by feeling down, helplessness, panicky, or anxious." 

There are private emergency room records dated in June 2004 associated with hospitalization for headaches.  The Veteran denied a history of depression and anxiety on an assessment contained in these records.

On an April 2005 preventative health assessment, the Veteran reported "yes" for "bothered by feeling down, helplessness, panicky, or anxious."  There was a notation of "sleep disorders," but nothing else on the April 2005 medical assessment.  An additional April 2005 Report of Medical History noted "yes" for "depression and excessive worry."  However, the "explanation" section does not contain a reason for his checking "yes," although he reported explanations for his other "yes" answers.  There was no physical or mental health examination at separation or followup regarding his mental health statements.  

Associated with his service medical records are what appears to be a May or July 2008 (both dates are handwritten on the document), Report of Medical Assessment noting the Veteran had a "sleep disorder."  No other boxes are checked either yes or no and it is unsigned and is listed as being for "separation."  It is possible this is misdated and is from April 2004, but this cannot be determined from the document itself.  The healthcare provider is not listed and the signature appears only to be the letter "Y" or "J."

The Veteran had a VA examination in March 2011.  The examiner, a psychologist, reported treatment, including psychotherapy and prescription medications, and examined the Veteran.  The Veteran had been placed on medication within the last year.  The VA examiner diagnosed bipolar disorder, not otherwise specified.  The symptoms were generally consistent with this diagnosis, noting depressed mood, a desire to sleep all day, no motivation or energy, lethargy, speech was spontaneous and indifferent, affect constricted, with mood described as "down."  All other findings were normal, with no delusions or hallucinations.  The examiner noted that sleep difficulties which was described as oversleeping.  There were no inappropriate behaviors, and the examiner noted no suicidal or homicidal ideations.  The examiner stated there was no indication of psychosis.  The examiner also noted that reported some peripheral vision illusions.

The examiner stated the diagnosed bipolar disorder was not caused by or a result of the depression shown during active duty.  The rationale was: "there is no documented history of a diagnosis provided by a mental health practitioner of depression, anxiety[,] or Bipolar Disorder found in the service medical records.  There is no medical evidence of treatment for a mental disorder while in service.  A checkmark on the report of medical history made by the [V]eteran is not sufficient as evidence that is objective medical evidence of a disorder."

The other relevant opinion is the November 2016 private opinion from Dr. P. L., a certified psychiatrist and neurosurgeon who had served as Flight Surgeon in the U.S. Airforce during Vietnam.  He noted a current diagnosis of bipolar disorder, severe with psychotic and mixed features.  He reviewed the Veteran's VA file, reporting the medical prescreening and report of medical history on enlistment was negative for any complaints, that the Veteran reported headaches, and that his Medical Assessment and Report of Medical History in April 2005 both showed reports of depression or excessive worry, but with no explanations and with no follow-up.  He also noted that, although there was no diagnosis or treatment, there was a reported history of these mental health issues.  He reported the Veteran was told during his service not to report mental health issues, as he would lose his job and security clearance.  The private psychiatrist found this credible.

The private opinion reported a 90 minute phone interview with the Veteran who reported he had started to develop "moods" in service and had mood swings, but this only became problematic in 2010.  He reported going to the VA for medications.  The private opinion states that it was found that it was "at least as likely as not" that the psychiatric disorder emerged in service and is related to service, with symptoms starting in service prior to the diagnosis in 2010. 

Both examiners who provided the above medical opinions are competent as medical professionals.  Therefore, the question is which opinion carries more weight.  

Here, the Board is left with a relatively thin record.  The Veteran reported issues with his mental health in service, namely depression and anxiety, on several different documents, but neither he nor a service medical professional supplied any information regarding this.  However, he did not report a history of depression or excessive worry at enlistment and did, several times, upon leaving service.  There are no denials or physical examination reporting any "abnormal" or "normal" evaluations at separation for his mental health.

The Board finds nothing in one or the other opinion that would entitle it to more weight or less.  Simply, one examiner found the Veteran's reports of depression and anxiety sufficient to state bipolar disorder symptoms started in service and another found these reports were insufficient to find bipolar disorder symptoms started in service.  There being an approximate balance of positive and negative evidence regarding the issue, the benefit of the doubt is given to the Veteran.  The claim is granted.


ORDER

Entitlement to an increased evaluation in excess of 30 percent for migraine headaches is denied

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder (claimed as bipolar/anxiety disorder) is granted.


REMAND

A remand is necessary to provide a VA examination that complies with certain requirements identified by the U.S. Court of Appeals for Veterans Claims (Court) during the period of the appeal. 

The right knee is rated based on limitation of motion.

During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, where possible, on the opposite joint if not damaged.  

The Veteran had two examinations of the joints during the course of the appeal.  The first, in March 2011, tested active and passive motion, but not weight-bearing and nonweight-bearing.  The second, in April 2014, undertaken after the Veteran stated his right knee had worsened, contains neither passive or active, or weight-bearing and nonweight bearing testing.

The Veteran's claim for TDIU is partially based on his service-connected right knee.  See December 2016 attorney's letter ("[T]he Veteran report[s] he has been unable to secure and maintain substantially gainful employment due to his service-connected headaches; [and] for minimal medial compartment degenerative arthritis, right knee with retropatellar pain syndrome.").  Additionally, the Veteran does not currently meet the schedular percentage requirements for TDIU, as his total rating is 40 percent, so any change in his rating for the right knee would be pertinent to the TDIU claim.  Therefore, TDIU must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA treatment records.

2.  Schedule the Veteran for a VA examination for his right knee.  The claims folder must be made available to the examiner and pertinent documents should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Request that the examiner provide an assessment of the severity of the right knee that includes examination and range of motion testing in weight-bearing, and nonweight-bearing, passive and active ranges of motion testing of the right knee and the opposite knee joint.  

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.  

If flare-ups are reported or noted, the examiner should likewise note any additional functional limitation.  If flare-ups are not present at the time of the examination, the examiner is requested to elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record or explain why he or she cannot do so.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Readjudicate the claims for an increased rating for the right knee and TDIU.  If any benefits sought remain denied, the AOJ should provide the Veteran and the representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


